       Case 1:20-cv-03890-LTS-SDA Document 51 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϮͬϭϳͬϮϬϮϭ
 Donald A. Lord,

                                Plaintiff,
                                                               1:20-cv-03890 (LTS) (SDA)
                    -against-
                                                               ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Court’s December 10, 2020 Order (Memo Endorsement, ECF No.

44), Plaintiff was to file an amended complaint by February 1, 2021. As of the date of this Order,

no such pleading has been received by the Court. Accordingly, it is hereby Ordered that the

deadline for Plaintiff to file an amended complaint is extended until March 19, 2021. Plaintiff is

warned that failure to file an amended pleading by that date will result in a recommendation to

the District Judge that his case be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b).

       The Clerk if Court is directed to mail copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 17, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
